IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-82,827-03 & WR-82,827-04


                         EX PARTE JERRY PAUL ROSE, Applicant


             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
         CAUSE NOS. B09410-2 & B09540-2 IN THE 198TH DISTRICT COURT
                             FROM KERR COUNTY


     Per curiam. ALCALA , J., filed a concurring opinion in which JOHNSON and
RICHARDSON , JJ., joined. YEARY , J., filed a concurring opinion in which KEASLER and
HERVEY , JJ., joined.


                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and possession of a controlled substance and sentenced to imprisonment for ten and eight

years, respectively. The Fourth Court of Appeals affirmed his convictions. Rose v. State, Nos. 04-

13-00727-CR & 04-13-00728-CR (Tex. App.—San Antonio July 9, 2014) (not designated for

publication).
                                                                                                      2

       Applicant contends, among other things, that guilty-plea and adjudication-of-guilt counsel

rendered ineffective assistance.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order guilty-plea and adjudication-of-guilt counsel to respond to Applicant’s claim of

ineffective assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       After reviewing counsel’s responses, the trial court shall make findings of fact and

conclusions of law as to whether counsel’s conduct was deficient and Applicant was prejudiced. The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                       3

Filed: June 29, 2016
Do not publish